Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,764,962 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim identifies the uniquely distinct features:
regarding claim 21: receive a scheduling request (SR) to request UL-SCH resources for a new transmission of uplink data, wherein the SR is triggered at the UE when:
a regular buffer status report (BSR) is triggered at the UE in response to the
uplink data for one of the one or more logical channels becoming available to the MAC entity and the uplink data belongs to a logical channel with a higher priority than a priority of another logical channel containing other available UL data; and
a logical channel scheduling request (SR) delay timer is not running and available UL-SCH resources do not meet one or more logical channel prioritization 
regarding claim 27: receiving a scheduling request (SR) to request UL-SCH resources for a new transmission of uplink data, wherein the SR is triggered at the UE when:
a regular buffer status report (BSR) is triggered and not canceled at the UE in
response to the uplink data for one of the plurality of logical channels becoming available to a medium access control (MAC) entity of the UE wherein the fist logical channel has a higher priority than a priority of any of the other of the plurality of logical channels containing other available UL data; and
a logical channel scheduling request (SR) delay timer is not running and available UL-SCH resources do not meet one or more logical channel prioritization (LCP) mapping restrictions configured for the logical channel that triggered the regular BSR;
regarding claim 34: if the regular BSR is triggered, trigger a scheduling request (SR) at the MAC entity to request UL-SCH resources for a new transmission of the uplink data if a logical channel scheduling request (SR) delay timer is not running and if available UL-SCH resources do not meet one or more logical channel prioritization (LCP) mapping restrictions configured for the logical channel that triggered the regular BSR.
The closest prior art, of record, disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416